Mr. Justice Barnes dissenting. I cannot agree with this conclusion because, as appears from the opinion, the negligence was conceded, and the ultimate fact left for determination was whether the driver of the wagon was defendant’s servant or under its direction or control. The evidence, however, was undisputed that said driver was actually the servant of William Getting, engaged in his business alone and not in any business for defendant, and was in nowise under its direction or control. The language cited in the opinion and quoted by Cooley from the Colorado case, supra, applied to a state of facts where the negligence charged was that of one in the course of rendering services for the defendant with its knowledge and consent. The logic of the above opinion is not to decide the case on the theory that the jury found a necessary ultimate fact from contradictory evidence, but upon a principle of law that is not applicable to the undisputed facts.